The GrayBar Building                                                                            1599 Post Road East
420 Lexington Ave., Suite 300                                                                   Westport, CT 06880
New York, NY 10170                                                                          (203) 256-8600 – Phone
(212) 490-6050 – Phone                                                                       (203) 255-5700 - Phone
(212) 490-6070 - Fax                                                                           (203) 256-8615 – Fax
                                                                                               (203) 255-5702 - Fax




                                                 June 26, 2019


      Honorable Deborah A. Batts
      United States District Court
      United States Courthouse
      500 Pearl Street, Room 2510
      New York, NY 10007

                                    PIONEER NAVIGATION LTD. v.
                                  CHEMICAL EQUIPMENT LABS, INC.
                                         19 Civ. 2938 (DAB)

      Dear Judge Batts:

              Our law firm represents respondent Chemical Equipment Labs, Inc., in the captioned action
      in which, on behalf of the respondent, we filed a Motion to Vacate an Arbitration Award. I have
      just read the letter submitted to the Court by counsel for the Petitioner, Pioneer Navigation Ltd.,
      and, in doing so, realized for the first time that the Court expected respondent to file papers last
      Friday, June 21st, in “opposition . . . to Petitioner’s Petition to Confirm Arbitration Award.” How
      I could have overlooked this when I first read the Court’s Order of May 9th is totally beyond me.
      I simply missed that language, Your Honor, focusing as I did on Respondent’s need to file
      opposition to “Respondent’s Motion to Vacate Arbitration Award.” I now understand why
      Petitioner wants to file additional papers. They had expected Respondent to do so last Friday. If
      the Court will kindly consent, I will file such opposition (in the form of a pleading that is
      responsive to the Petition) along with the Reply papers on Respondent’s Motion to Vacate on July
      3rd (if Your Honor will kindly grant the extension request I made yesterday) and ask that the filing
      of such a responsive pleading be accepted as the “opposition . . . to Petitioner’s Petition to Confirm
      Arbitration Award” that was expected last Friday. Alternatively, if the Court prefers, I will file
      the “opposition . . . to Petitioner’s Petition to Confirm Arbitration Award” within today.

             I truly apologize to the Court and to Petitioner’s attorneys for the oversight described
      above, which frustrates and embarrasses me to no end.

              I have spoken with Petitioner’s attorney Mr. Gutowski about this letter and he has advised
      that he does not object to the request made herein. I can similarly advise the Court that Respondent
      has no objection to the request Petitioner made in the letter from its attorneys to the Court today.
        The Court’s kind indulgence with respect to the request set forth in this letter would be
greatly appreciated.

                                                    Very truly yours,

                                            Lennon, Murphy & Phillips, LLC

                                            By Keith W. Heard

                                                    Keith W. Heard

cc: Freehill, Hogan & Mahar
    Attn: Peter Gutowski, Esq.
          Yaakov Adler, Esq.
